Name: Council Regulation (EC) No 1030/2002 of 13 June 2002 laying down a uniform format for residence permits for third-country nationals
 Type: Regulation
 Subject Matter: migration;  international law
 Date Published: nan

 Avis juridique important|32002R1030Council Regulation (EC) No 1030/2002 of 13 June 2002 laying down a uniform format for residence permits for third-country nationals Official Journal L 157 , 15/06/2002 P. 0001 - 0007Council Regulation (EC) No 1030/2002of 13 June 2002laying down a uniform format for residence permits for third-country nationalsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular point 3 of Article 63 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Treaty of Amsterdam aims to establish progressively an area of freedom, security and justice and confers a shared right of initiative on the Commission in order to take the relevant measures on a harmonised immigration policy.(2) Paragraph 38(c)(ii) of the action plan of the Council and the Commission on how best to implement the provisions of the Treaty of Amsterdam on an area of freedom, security and justice(3) provides for the preparation of rules concerning procedures for the issue by Member States of long-visas and residence permits.(3) The Tampere European Council of 15 and 16 October 1999 emphasised the need for this harmonised immigration policy, particularly in view of the provisions of the Treaty relating to the entry and residence of third-country nationals.(4) Council Joint Action 97/11/JHA(4) concerning a uniform format for residence permits confirms the need to harmonise the format of residence permits issued by Member States to third-country nationals. Consequently, it is appropriate that Joint Action 97/11/JHA should henceforth be replaced by a Community act.(5) It is essential that the uniform format for residence permits should contain all the necessary information and meet very high technical standards, in particular as regards safeguards against counterfeiting and falsification. This will contribute to the objective of preventing and combating illegal immigration and illegal residence. The format should also be suited to use by all the Member States and bear universally recognisable harmonised security features, which are visible to the naked eye.(6) In order to improve protection of residence permits against counterfeiting and falsification, Member States and the Commission will consider at regular intervals, in line with technological developments, what changes should be made to the security features built into permits, especially incorporation and use of new biometric features.(7) This Regulation only lays down such specifications as are not secret. These specifications need to be supplemented by specifications which are to remain secret in order to prevent the risk of counterfeiting and falsifications and which may not include personal data or references to such data. Powers to adopt such additional technical specifications should be conferred on the Commission, which will be assisted by the Committee established by Article 6 of Council Regulation (EC) No 1683/95 of 29 May 1995 laying down a uniform format for visas(5). In this respect, it should be ensured that any lack of continuity with regard to the residence permits arising from the Council Decisions of 17 December 1997 and 8 June 2001 is avoided.(8) To ensure that the information in question is not divulged more widely than is necessary, it is also essential that each Member State designate a single body for printing the uniform format for residence permits, while retaining the possibility of changing that body, if necessary. For security reasons, each Member State should communicate the name of the competent body to the Commission and to the other Member States.(9) Member States should, in consultation with the Commission, implement the necessary measures to ensure that the processing of personal data complies with the level of protection referred to in Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data(6).(10) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(11) This Regulation does not affect the competence of Member States with regard to the recognition of States and territorial entities and passports, travel and identity documents issued by their authorities.(12) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not participating in the adoption of this Regulation and is therefore not bound by it or subject to its application. Given that this Regulation aims to build upon the Schengen acquis under the provisions of the third part of Title IV of the Treaty establishing the European Community, Denmark will, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Regulation whether it will transpose it into its national law.(13) As regards the Republic of Iceland and the Kingdom of Norway, this Regulation constitutes a development of the provisions of the Schengen acquis falling within the area referred to in Article 1, point B, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(8).(14) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom gave notice, by letter of 3 July 2001, of its wish to take part in the adoption and application of this Regulation.(15) In accordance with Article 1 of the said Protocol, Ireland is not participating in the adoption of this Regulation. Consequently and without prejudice to Article 4 of the aforementioned Protocol, the provisions of this Regulation do not apply to Ireland,HAS ADOPTED THIS REGULATION:Article 11. Residence permits issued by Member States to third-country nationals shall be drawn up in a uniform format and provide sufficient space for the information set out in the Annex hereto. The uniform format may be used as a sticker or a stand-alone document. Each Member State may add in the relevant space of the uniform format information of importance regarding the nature of the permit and the legal status of the person concerned, in particular information as to whether or not the person is permitted to work.2. For the purpose of this Regulation,(a) "residence permit" shall mean any authorisation issued by the authorities of a Member State allowing a third-country national to stay legally on its territory, with the exception of:(i) visas;(ii) permits issued pending examination of an application for a residence permit or for asylum;(iii) authorisations issued for a stay of a duration not exceeding six months by Member States not applying the provisions of Article 21 of the Convention implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders(9);(b) "third-country national" shall mean any person who is not a citizen of the Union within the meaning of Article 17(1) of the Treaty.Article 21. Additional technical specifications for the uniform format for residence permits relating to the following shall be established in accordance with the procedure referred to in Article 7(2):(a) additional security features and requirements including enhanced anti-forgery, counterfeiting and falsification standards;(b) technical processes and rules for the filling in of the uniform residence permit;(c) other rules to be observed for the filling in of the uniform residence permit.2. The colours of the uniform residence permit may be changed in accordance with the procedure referred to in Article 7(2).Article 3The specifications referred to in Article 2 shall be secret and not be published. They shall be made available only to the bodies designated by the Member States as responsible for the printing and to persons duly authorised by a Member State or the Commission.Each Member State shall designate one body having responsibility for printing the uniform residence permit. It shall communicate the name of that body to the Commission and the other Member States. The same body may be designated by two or more Member States. Each Member State shall be entitled to change its designated body. It shall inform the Commission and the other Member States accordingly.Article 4Without prejudice to data protection rules, persons to whom the residence permit is issued shall have the right to verify the personal particulars contained in the residence permit and, where appropriate, to have them corrected or deleted.No information in machine-readable form shall be included in the residence permit, unless provided for in the Annex hereto or unless it is mentioned in the relevant travel document.Article 5This Regulation shall not apply to third-country nationals who are:- members of the families of citizens of the Union exercising their right to free movement,- nationals of Member States of the European Free Trade Association party to the Agreement on the European Economic Area and members of their families exercising their right to free movement in accordance with that Agreement,- nationals of third countries who are exempt from the requirement to hold a visa and who are authorised to stay in a Member State for a period of less than three months.Article 6The measures necessary for the implementation of this Regulation shall be adopted in accordance with the regulatory procedure referred to in Article 7(2).Article 71. The Commission shall be assisted by the Committee set up by Article 6(2) of Regulation (EC) No 1683/95.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months.3. The Committee shall adopt its rules of procedure.Article 8This Regulation shall not affect the powers of the Member States regarding recognition of States and territorial entities and passports, identity documents and travel documents issued by their authorities.Article 9Member States shall issue the uniform format for residence permits defined in Article 1 no later than one year after the adoption of the additional security features and requirements referred to in Article 2(1)(a).From that date, this Regulation shall, in the Member States concerned, replace Joint Action 97/11/JHA.The integration of the photograph provided for in point 14 of the Annex on a third-country nationals' residence permit in the form of a sticker shall be implemented at the latest five years after the adoption of the technical specifications provided for the adoption of this measure in Article 2.However, the validity of authorisations already granted in another format of residence permit shall not be affected by the introduction of the uniform format for residence permits, unless the Member State concerned decides otherwise.Article 10This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Luxembourg, 13 June 2002.For the CouncilThe PresidentM. Rajoy Brey(1) OJ C 180 E, 26.6.2001, p. 304.(2) Opinion delivered on 12 December 2001 (not yet published in the Official Journal).(3) OJ C 19, 23.1.1999, p. 1.(4) OJ L 7, 10.1.1997, p. 1.(5) OJ L 164, 14.7.1995, p. 1. Regulation as last amended by Regulation (EC) No 334/2002 (OJ L 53, 23.2.2002, p. 7).(6) OJ L 281, 23.11.1995, p. 31.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ L 176, 10.7.1999, p. 31.(9) OJ L 239, 22.9.2000, p. 19.ANNEX(a) DescriptionThe residence permit will be produced either as a sticker, if possible in ID 2 format, or as a stand-alone document in ID 1 or ID 2 format. It will be based on the specifications set out in the ICAO documents on machine-readable visas (document 9303, part 2) or on machine-readable travel documents (cards) (document 9303, part 3). It will contain the following entries:1. The title of the document (residence permit) will appear in the language(s) of the issuing Member State(1).2. The document number (with special security features and preceded by an identification letter).3.1. Name: surname and forename(s) in that order(2).4.2. "Valid until" will indicate the relevant expiry date or, where appropriate, a word to indicate unlimited validity.5.3. Place of issue and date of beginning of validity: the place and date of issue of the residence permit(3).6.4. Type of permit: the specific type of residence permit issued by the Member State to the third-country national(4). The residence permit of a member of the family of a citizen of the European Union who has not exercised the right of free movement must contain the entry "family member".7.5.-9. Remarks: Member States may enter details and indications for national use necessary in the light of their national provisions on third-country nationals, including indications relating to any permission to work(5).8. Date/signature/authorisation: where appropriate, the signature and seal of the issuing authority and/or the signature of the holder.9. The printed area will contain the national emblem of the Member State to distinguish the residence permit and provide a safeguard of its national origin.10. Machine-readable area. Machine-readable area will conform to ICAO guidelines.11. The machine-readable area will contain a printed text indicating exclusively the Member State concerned. This text may not affect the technical features of the machine-readable area.12. Metallised latent image effect, including the country code of the Member State, if a sticker is used.13. OVD (optically variable device) (kinegram or equivalent sign) which provides a quality of identification and a level of security not less than the device used in the current uniform format for visas.14. If the residence permit is produced as a stand-alone document, an identity photograph will be affixed in this space and secured by being integrated in the structure of the card or by means of a hot-seal laminate, the optically variable device being incorporated in each case.If the residence permit is produced as a sticker, this space will contain a photograph produced according to high security standards.15. The following additional information boxes will be provided on the back in the case of a stand-alone document:- date and place of birth(6),- nationality(7),- sex(8),- remarks(9).The address of the permit holder may also be indicated(10).(b) Colour, printing processThe Member States will establish the colour and the printing process in accordance with the uniform format set out in this Annex and the technical specifications to be established in accordance with Article 2 of this Regulation.(c) MaterialThe paper used for the residence permit giving biographical or other data must meet the following minimum requirements:- no optical brighteners,- duo-tone watermarks,- security reagents to guard against attempts at tampering by chemical erasure,- coloured fibres (partly visible, partly fluorescent under UV light),- UV-fluorescent planchettes.No watermarks are used if the residence permit is issued in the form of a sticker.If a card for biographical data is made entirely of plastic, it is not usually possible to incorporate the authentication marks used in paper. The lack of such marks must therefore be compensated for by the use of security printing techniques, OVDs, or issuing techniques which go beyond the following enhanced security standards. The basic security features of the materials used should be of a uniform design.(d) Printing techniquesThe following printing techniques will be employed:- Background printing:two-tone guilloches,fluorescent rainbow colouring,UV-fluorescent overprinting,effective anti-counterfeiting and falsification motifs,reagent inks must be used on paper cards and stickers.The lay-out of the front of a card will be distinguishable from the back of the card.- Form printing:with integrated micro printing (unless already included in background printing).- Numbering:printed (where possible with a special style of figures or typeface and in UV-fluorescent ink) or, in the case of cards, integrated, using the same technique as for the biographical data. For stickers, printed numbering using fluorescent ink and a special style of figures is obligatory.If stickers are used, intaglio printing with latent image effect, micro text and optically variable ink will also be employed. Additional optically variable security devices will also be used on cards made entirely of plastic, at least through the use of optically variable ink or equivalent measures. The basic features of the security printing should be of a uniform design.(e) Protection against copyingAn OVD providing a quality of identification and a level of security not less than the device used in the current uniform format for visas will be used on the residence permit sticker or on the front of the residence permit card. This OVD will be incorporated into the structure of the card, into the hot-sealed laminate or as an OVD overlay, or, on stickers, as metallised OVD (with intaglio overprinting).(f) Issuing techniqueTo ensure that residence permit data are properly secured against attempts at counterfeiting and falsification, biographical data including the photograph, the holder's signature and the other main data will in future be integrated into the basic material of the document. Conventional methods of attaching the photograph will no longer be used.The following issuing techniques may be used:- laser printing,- thermo-transfer,- ink-jet printing,- photographic,- laser engraving.To ensure that biographical issue data are adequately protected against attempts at tampering, hot-seal lamination with OVD security laminate will be compulsory where laser printing, thermo-transfer or photographic techniques are used. Residence permits in card form should also be laminated in this manner when issued using ink-jet printing. Since multiple hot-seal lamination of travel documents is not feasible when residence permits are affixed in the form of stickers, ink-jet printing will be the only possible technique for issuing stickers. Laser engraving will be used for plastic cards (made entirely or partly of synthetics).(g) Member States have the possibility, with regard to points (c), (d) and (e), to introduce further security features provided that these are in conformity with decisions already taken on these matters.The technical requirements and the security features will correspond to the requirements and specifications set out in Regulation (EC) No 1683/95 laying down a uniform format for visas.Residence permit for third-country nationals in card form>PIC FILE= "L_2002157EN.000601.TIF">>PIC FILE= "L_2002157EN.000602.TIF">Residence permit for third-country nationals in sticker form>PIC FILE= "L_2002157EN.000701.TIF">(1) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(2) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(3) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(4) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(5) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(6) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(7) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(8) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(9) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.(10) Where this information appears in an official language using non-Latin characters, it should be transliterated in Latin characters.